Citation Nr: 1618606	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  06-30 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for lumbar degenerative disc disease (DDD) with compression fractures of the T1, T2, T3, T4, and L1 vertebrae, currently evaluated as 10 percent disabling prior to April 17, 2006, 60 percent disabling from April 17, 2006, to April 30, 2011, and 40 percent disabling from May 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977. 

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

In an October 2004 rating decision, the RO, in pertinent part, continued a 10 percent rating for the Veteran's service-connected low back disability.  The Veteran appealed.  In August 2006, the RO increased the rating from 10 to 20 percent, effective July 14, 2006.  In January 2010, the RO increased the rating from 20 to 60 percent effective April 17, 2006.  In February 2011, the RO decreased the rating from 60 to 40 percent effective May 1, 2011. 

The Veteran appeared before the undersigned Acting Veterans Law Judge (AVLJ) at a Board hearing via videoconference in August 2012.  The record contains a transcript of the hearing.

In April 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  




FINDINGS OF FACT

1.  Lumbar DDD with compression fractures of the T1, T2, T3, T4, and L1 vertebrae is manifested by incapacitating episodes of at least 6 weeks during a 12 month period.

2.  The Veteran's lumbar spine is not ankylosed and there have been no findings of neurological abnormalities associated with the Veteran's lumbar spine disability for the entire appeal period.


CONCLUSION OF LAW

The criteria for a disability rating higher of 60 percent, but no higher, for the service-connected lumbar DDD with compression fractures of the T1, T2, T3, T4, and L1 vertebrae are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in November 2003.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the disability ratings and effective dates of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in July 2006, July 2007, January 2009, June 2010, and July 2013.  VA also obtained medical opinions in August 2015 and September 2015.  As the examinations and opinions included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the evidence does not show that the lumbar spine disability has undergone a material change to require a re-examination under 38 C.F.R. § 3.327 (2015).  

In April 2013, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned AVLJ clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These 
actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2).

In April 2013, the Board remanded the Veteran's claim to provide him with a VA examination to determine the current severity of his lumbar spine disability and to obtain the most recent treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In July 1977, the Veteran filed a claim for entitlement to service connection for compression fractures of his vertebrae.  In a July 1978 rating decision, the RO granted service connection for a low back strain and assigned a noncompensable rating effective July 17, 1977.  In October 2003, the Veteran filed a claim for an increased evaluation for his service-connected low back disability.  In an April 2004 rating decision, the RO granted a 10 percent evaluation for a low back strain under Diagnostic Codes 5237 and 5243, effective October 29, 2003.  The Board also notes that the Veteran has been granted a total disability evaluation based upon individual unemployability with an effective date of December 22, 2007.

Under Diagnostic Code 5237, which refers to the General Rating Formula for Diseases and Injuries of the Spine, a higher 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) of the General Rating Formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is warranted for intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

A March 2004 VA Compensation and Pension Report reflected complaints of constant back pain that occurred approximately every 4 months that lasted between 4 and 5 days.  During a flare-up, the Veteran reported near total functional loss and required a cane to walk.  The VA examiner did not conduct any range of motion studies or review any medical records. 

In July 2006, the Veteran was afforded a VA examination to determine the severity of his service-connected low back disability.  Pain was an intermittent 10 out of 10 (with 10 being the worst), occurring about one time per week, and lasted for a few days for which he used Percocet and Motrin.  He stated that he missed 571 hours of work during the prior year because of back pain, that he was unable to stand for more than 10 minutes, and that walking was limited to between 10 and 15 minutes.  There was no radiation into the buttock or thighs.  X-ray studies showed degenerative change and narrowing at L5-S1 intervertebral disk space consistent with DDD.  Flexion was from zero to 10 degrees without pain.  Flexion from 10 to 45 degrees caused pain of a 6 on a scale of 1-10.  Extension was zero to 5 degrees with pain of a 6 on a scale of 1-10.  Left and right lateral rotation was from zero to 10 degrees with pain of a 6 on a scale of 1-10.  The Veteran's gait was normal.

A July 2007 VA neurological examination showed pain with flexion at 30 degrees.  The Veteran refused to complete the other range of motion studies due to apprehension of increased pain from sidebending, rotation, and extension.  Sensory examination findings were normal and his gait was normal. 

In January 2009, the Veteran was afforded another VA examination to determine the severity of his low back disability.  The Veteran reported occasional numbness to both legs that occurred at least once a week.  Range of motion studies showed flexion from zero to 6 degrees with pain starting at zero degrees.  Extension was to zero degrees with pain starting at zero degrees.  Right lateral flexion was from zero to 4 degrees with pain starting at zero degrees.  Left lateral flexion was from zero to 5 degrees with pain from zero degrees.  Left and right lateral rotation was zero degrees with pain.  The VA examiner observed guarding and pain that caused an antalgic gait with stiffness of spine and motion.  Neurological findings were normal.  The Veteran missed a lot of work due to his back condition prior to his retirement.

In June 2010, the Veteran underwent a VA examination to determine the severity of his lumbar spine disability.  He denied being prescribed complete bed rest by a physician.  His back pain caused numbness and stiffness in the middle of his back.  On a good day, the Veteran inidicated that he was able to walk 100 feet before his pain increased.  Upon examination, there was no ankylosis, abnormal musculature, kyphosis, scoliosis, lordosis, or reversed lordosis.  The curvature of the spine was normal and symmetrical.  The neurological examination was normal.  Range of motion studies were not conducted because the Veteran stated that the pain was too great to attempt any movement.  

In July 2013, the Veteran was afforded his most recent VA examination to determine the severity of his lumbar spine disability.  The VA examiner diagnosed lumbar degenerative joint disease (DJD) with compression fractures of T1, T2, T3, T4, and L1 vertebrae.  He was able to walk 20 feet until he needed to stop due to pain.  He stated that he was bedridden at least 2 days per week due to his back pain.  Range of motion studies showed:  flexion to 25 degrees with pain beginning at zero degrees; extension to 5 degrees with pain beginning at zero degrees; right and left lateral flexion were to 10 degrees with pain at zero degrees; right lateral rotation was to 10 degrees with pain beginning at zero degrees; and, left lateral rotation was to 5 degrees with pain beginning at zero degrees.  The Veteran was unable to perform repetitive use testing.  Functional loss caused by the Veteran's lumbar spine disability was characterized by diminished range of motion, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weightbearing.  There was localized tenderness of lumbar spine and paralumbar muscles on palpation.  The Veteran's guarding resulted in an abnormal gait.  The Veteran endorsed radiculopathy manifested by severe intermittent pain, paraesthesias, and numbness.  The VA examiner indicated that the Veteran experienced incapacitating episodes, which required prescribed bed rest for at least two weeks but less than 4 weeks over the past 12 month period.

In March 2011, Dr. W.P., a private physician, wrote that the Veteran had been treated with conservative non-surgical modalities.  The nature of the Veteran's back disability and the expected clinical course would include flare-ups on occasions that required self-treatment with bed rest, analgesics, heat, and massage.  Dr. W.P. asserted that the lack of physician prescribed treatment for incapacitating episodes could not be used to reduce the Veteran's evaluation from 60 percent to 40 percent.  The interval history and continued care by the Veteran's medical providers substantiated the fact that the Veteran's condition was permanent with expected flare-ups for which he has been given appropriate self-care instructions.  Dr. W.P. added that this was considered a global and comprehensive prescription for care. 

Applying these criteria to the facts of this case, the Board finds that the Veteran is entitled to a higher rating of 60 percent for his lumbar spine disability for the entire appeal period.  Throughout the appeal period, the Veteran has had incapacitating episodes of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Board finds the March 2011 letter from Dr. W.P. particularly probative regarding the Veteran's self-treatment with bed rest as a standard course of treatment for the Veteran's lumbar spine disability and the severity of the Veteran's lumbar spine disability as warranting a 60 percent evaluation.  Id.

The Board finds that the March 2004 VA Compensation and Pension report is inadequate for rating purposes as the examiner failed to review the Veteran's medical records and to conduct range of motion studies of the lumbar spine.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the lay evidence offered by the Veteran, to include his testimony before the Board, his correspondence to VA, and his statements to various medical providers.  The Veteran has provided competent and credible statements regarding the severity and duration of the incapacitating episodes attributable to his lumbar spine disability.  Thus, they are highly probative.   

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran is not entitled to a 100 percent disability evaluation as no evidence has been presented to show that the Veteran has unfavorable ankylosis of the entire spine.

Finally, the Board has considered whether a separate disability rating is warranted based upon neurological abnormalities associated with the Veteran's lumbar spine disabilities.  However, the January 2009 and June 2010 neurological examinations were normal.  The Board acknowledges that radiculopathy and erectile dysfunction were reported at the July 2013 VA examination.  In August 2015 and September 2015, VA obtained medical opinions to determine whether the Veteran's lumbar spine disability caused neurological abnormalities and/or erectile dysfunction. 

Following a review of the claims file, the August 2015 VA medical opinion found that, although the Veteran reported a subjective history of radiculopathy, the severity of the radiculopathy by history and examination were not consistent with the findings on thoracolumbar spine X-rays dated in July 2013.  Therefore, the August 2015 VA examiner found that the physician most likely intended to not diagnose the Veteran with radiculopathy.  The VA examiner added that the Veteran's current treatment records were without complaint and/or treatment of lower extremity radiculopathy and/or sciatica.  In September 2015, the VA examiner opined that it was less likely than not that the Veteran's lumbar spine disability caused erectile dysfunction.  The examiner elaborated that the Veteran's compression fractures did not span the levels with the nerves partially involved with erectile dysfunction.  Thus, the Board finds that the Veteran is not entitled to a separate neurological disability rating for his lumbar spine disability.

Based on the forgoing, the Board finds that the Veteran is entitled to a 60 percent evaluation, but no higher, for his lumbar spine disability for the entire appeal period. 

The Board has also considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun, 22 Vet. App. at 115, aff'd Thun, 572 F.3d at 1366.

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability during the appeal period, as the criteria assesses the diminished ranges of motion and incapacitating episodes attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the lumbar spine disability.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Lastly, the Board finds that the issue of a TDIU is not raised by the record as the Veteran is already in receipt of a TDIU rating based upon his lumbar spine disability.


ORDER

A 60 percent evaluation, but no higher, for the service-connected lumbar DDD with compression fractures of the T1, T2, T3, T4, and L1 vertebrae is granted, for the entire appeal period, subject to the regulations governing the payment of monetary benefits. 



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


